PER CURIAM.
The appellants petitioned this court heretofore for a special allowance of a supersedeas to set a'side a preliminary injunction of the court below enjoining picketing under the particular circumstances of this case by the appellants, their members or agents, of the stores and places of business of the appellees. Judge Biggs dissented from this decision. The opinion of the court and the dissenting opinion are reported in 3 Cir., 98 F.2d 821, 826.
The parties are now before the court after hearing of the appeal taken by the appellants at the time of their application for supersedeas. The personnel of the court in the matter sub judice is the same as that which composed it at the time of the hearing upon the petition for supersedeas. The substantive questions of law presented for our determination by the appeal are substantially identical with those argued upon the petition for supersedeas and are discussed fully in the reported case. No useful purpose would be served therefore by further elaboration of the reasons upon which the majority of the court based its opinion and the dissenting member his dissent.
Accordingly the decree of the District Court granting the preliminary injunction is affirmed.
BIGGS, Circuit Judge, dissenting.